PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 7,736,523
Issue Date: 2010 Jun 15
Application No. 12/070,199
Filing or 371(c) Date: 15 Feb 2008
Attorney Docket No. 6290 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.378(b), filed June 22, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent. 

The petition is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 USC 704.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.   This petition lacks item (1) above.

The patent expired June 16, 2018, for failure to timely pay the 7.5-year maintenance fee. 

The petition does not satisfy 1.378(b)(3). Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 CFR 1.378 was filed more than two years after the date of
expiration for nonpayment of a maintenance fee. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  
See MPEP 2590(I).

Petitioner states, in pertinent part:

The Petitioner/Signee submits that the circumstances surrounding the delay was due to:

a mis-communication between the company and the assignee as to the payment of the 7-year maintenance fee for US Patent No. 7736523 and likely exacerbated due to Covid-19 related circumstances including but not limited to company employees working offsite due to social distancing measures.

In view of these circumstances, the Petitioner/Signee submits that the delayed in payment of the 7-year maintenance fee for US Patent No. 7736523 was unintentional.

The statement containing the explanation of unintentional delay is not properly signed and is therefore considered to be unsigned. 37 CFR 1.4(d)(2)(ii) requires that a registration number be provided in an S-signature by a practitioner, whether of record or acting in a representative capacity. No registration number was provided in the signature on the page containing the additional information regarding the delay. Therefore, the paper is treated as unsigned. 37 CFR 1.33(b) as applicable to applications filed prior to September 16, 2012, states that amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(ii) of this part, filed in the application must be signed by: (1) A patent practitioner of record appointed in compliance with § 1.32(b); (2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34;  (3) An assignee as provided for under § 3.71(b) of this chapter; or (4) All of the applicants (§ 1.41(b) ) for patent, unless there is an assignee of the entire interest and such assignee has taken action in the application in accordance with § 3.71 of this chapter. state that amendments and other papers filed in the application must be signed by the applicant or a patent practitioner. 

Furthermore, assuming, arguendo, the additional explanation was properly signed, the explanation is insufficient. At the outset, petitioners have not adequately identified “the company” and “the assignee” referred to in the statement. Petitioner must identify the relationship of the parties identified in the statement. Additionally, petitioner must provide further context regarding the miscommunication. Petitioners must explain whether the miscommunication involved the responsibility for paying the maintenance fee or some other arrangement.

 there are three periods to be considered during the evaluation of a petition under 37 CFR 1.137 to revive an application: 

(A) the delay in reply that originally resulted in the abandonment; 
(B) the delay in filing an initial petition pursuant to 37 CFR 1.137 to revive the application; and 
(C) the delay in filing a grantable petition pursuant to 37 CFR 1.137 to revive the application.

The same analysis is applied to a petition under 37 CFR 1.378(b) to accept an unintentionally delayed maintenance fee. Therefore, petitioner must explain the delay that originally resulted in the expiration of the patent as well as when and how petitioner learned that the patent had expired for failure to pay the maintenance fee and when the initial petition to accept delayed the delayed maintenance fee was filed.

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314



ATTN: Office of Petitions

By internet:	EFS-Web1

Any questions concerning this decision may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).